DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bratter et al., US Patent 8528731.
Regarding claim 1, Bratter teaches a label assembly comprising: a base layer 110; a plurality of pages 10 stacked on the base layer 110, each of the plurality of pages 10 comprising a label material 20 having a pressure-sensitive adhesive coating 30 on a 

    PNG
    media_image1.png
    312
    690
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    485
    media_image2.png
    Greyscale

Regarding claim 2, Bratter teaches the plurality of pages 10 is at least partially peelable and resealable. (Column 7, lines 19-26).
Regarding claim 9, Bratter teaches the plurality of pages 20 are configured to accept printed information. (Column 7, lines 38-47).
Regarding claim 10, Bratter teaches the plurality of pages are all of the same dimension. (See figure 13).
Regarding claim 21, Bratter teaches a release agent 42 comprises a release coating.
Regarding claim 25, Bratter teaches each of the plurality of pages further comprises a varnish (topcoat, not shown). (Column 7, lines 38-47).
Claims 1, 2, 3, 7-10, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor, US Patent Application GB2277075.
Regarding claim 1, Taylor teaches a label including peelable resealable part comprising: a base layer (bottom label 22, page 9, lines 25-26); a plurality of pages 22 stacked on the base layer (bottom label 22), each of the plurality of pages 22 

    PNG
    media_image3.png
    389
    457
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    329
    312
    media_image4.png
    Greyscale

Regarding claim 2, Taylor teaches the plurality of pages 22 is at least partially peelable and resealable. (See page 9, lines 5-16)
Regarding claim 3, Taylor teaches the base layer (bottom label) is attachable to an article 13.
Regarding claim 7, Taylor teaches the plurality of pages 22 are bound along an edge 23. (See page 10, lines 7-13).
Regarding claim 8, Taylor teaches at least a portion of each of the plurality of tabs 24 is visible when the label stack assembly 21 is assembled.
Regarding claim 9, Taylor teaches the plurality of pages 22 are configured to accept printed information.

Regarding claim 21, Taylor teaches the release agent comprises a release varnish or release coating. (See page 9, line 5-12).
Regarding claim 25, Taylor teaches each of the plurality of pages further comprises a varnish. (See page 9, line 5-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Erickson et al., US Patent Application 2009/0167502.
Regarding claims 4 and 6, Bratter does not teach an RFID device. 
Erickson et al. teaches a label comprising a RFID a near field and far field device. (See 1|0012).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the RFID taught by Bratter with a far field coupling as taught by Erickson et al. improve the RFID device. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Sellers, US Patent Application Publication 2006/0267572.
Regarding claim 4, Sellers teaches a radio frequency identification label comprising; a base layer 16, the base layer 16 having an adhesive 24 disposed over a surface area for affixing to an article 38; at least one informational layer 18, 26, 28 stacked on the base layer 16, the at least one informational layer 26, 28 having at least one of fixed or variable printed information; and at least one RFID device associated with at least one of the base layer or plurality of informational layers (See K0131-0132); wherein the base layer 16 and subsequent informational layers 26, 28 are permanently bound by an adhesive 22 disposed proximate at least one edge of at least one of the base layer or the informational layers, and wherein the surfaces of the informational layers are configured to repeatedly peel apart and reseal, other than where permanently bound by the adhesive. (See 1(0092-0097).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Erickson et al. or Seller as applied to claim 4 above, and in further view of Bourque, Patent Application Publication 2019/0087705.
Regarding claim 5, Bourque teaches a RFID band comprising wet or dry RFID inlay. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the RFID taught by Erickson et al. or Seller as a “wet” RFID as taught by Bourque to provide an adhesive means. (See¶0049). 
Claim 22 is ejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Miles, US Patent 4907825
Regarding claim 22, Bratter does not teach the release agent is silicone.  Miles teaches a release agent comprises silicone. (See column 6, lines 22-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the release agent taught by Bratter of silicone as taught by Miles as a conventional release agent or as a matter of design.
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Barlow, US Patent Application Publication 2005/0184505.
Regarding claim 23, Barlow teaches a label comprising: a base layer 20; a plurality of pages 30 and 100 stacked on the base layer 20, each of the plurality of pages 30 and 11 comprising a label material having a pressure-sensitive adhesive coating 38 and 108 on a first bottom face and a release coating agent 40 and 96 on a second upper face. Barlow also teaches a deadening coating 98.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the label taught by Bratter with a deadening coating as taught by Barlow to provide a means to label from an adjacent label/base. (See ¶0048).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Adam et al., US Patent Application Publication 20050037172.
Regarding claim 23, Adams teaches a label comprising an UV adhesive deadener.
.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Barlow, US Patent Application Publication 2005/0184505 as applied to claim 4 above, and further in view of Fowler et al. US publication 2006/0010743 (Fowler).
Neither Bratter nor Barlow teaches a water based thermal transfer varnish/coating on the pages however this is well known in the art as shown by Fowler. Fowler teaches pages 12 including a water-based coating for thermal transfer on the forward surface (see paragraph [0025]). It would have been obvious to one of ordinary skill to utilize such a layer on the pages of Jackson to provide an ideal surface for indicia on the page.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratter et al., US Patent 8528731 in view of Barlow, US Patent Application Publication 2005/0184505 and Fowler et al. US Patent Application Publication 2006/0010743 (Fowler) as applied to claim 25 above, and further in view of Coccia et al. US Patent Application Publication 2010/0261027 (Coccia).
Neither, Bratter, Barlow nor Fowler teaches adding an optical whitener to the page however this is well known in the art as shown by Coccia. 
Coccia teaches an optical whitener coating on a page (see paragraph [0003]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631